department of the treasury internal_revenue_service elizabeth avenue independence mo tax_exempt_and_government_entities_division release number release date date date uil legend org date xx name of or g form number tax_year ended december 20xx person to contact identification_number contact telephone number dear in a determination_letter issued in september 19xx you were held to be exempt from federal_income_tax under sec_501 we have determined you are not operating in accordance with the provisions of sec_501 on march 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code therefore your exemption from federal_income_tax is revoked effective january 20xx you are required to file form s u s_corporation tax_return for the years ended december 20xx through 20xx with the ogden service_center currently in the future you are required to file a form_1120 by the due_date of the return with the appropriate service_center indicated in the instructions for the return this is a final adverse determination_letter with regard to your status under sec_501 you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours lois lerner director exempt_organizations department of the treasury internal_revenue_service government entities division date legend org name of organization date xx address address org address taxpayer_identification_number form 990-ez tax_year s ended december 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for una greed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely marsha a ramirez director eo examinations letter catalog number 34801v form a apartment of the treasury - internal_revenue_service explanation of items nene e taxpayer schedule no or exhibit year period ended 20xx12 legend org name of organization state name of state address- address of org issues whether the organization continues to qualify for federal_income_tax exemption under sec_501 of the internal_revenue_code whether the organization qualifies for exemption under internal_revenue_code sec_501 facts the organization filed the articles of incorporation with the state on october 19xx the articles state that the purpose of the organization is to provide for the mutual assistance enjoyment entertainment and improvement of its members socially and physically by encouraging them in participation in some form of athletics or physical recreation the organization received tax exempt status under sec_501 of the internal_revenue_code in september of 19xx the organization has a facility located at address the facility is not owned by the organization but they pay rent utilities and the taxes assessed on the property there is no rental agreement with the owner of the property the initial purpose of the organization was to operate a youth football league in the address area in recent years the organization has not been able to gather enough coaches and players to operate a football league as they did in the past during the 20xx tax_year the organization did not engage in any sporting or athletic activities all revenues received by the organization in 20xx were from gaming operations carried on by the organization the gaming revenue was classified incorrectly on the form 990-ez on line as contributions the gaming events are normally conducted four nights a week and occasionally the organization holds tournaments poker rummy and other card games are played at these events the organization receives a percentage of each pot the percentage differs based on what game is being played and how many individuals are playing the organization does not advertise their gaming events to the general_public a group of elderly individuals from the area attend these gaming events food and beverages are served to these individuals at the organization's expense the organization did not maintain a cash receipts journal or other records to determine the total revenue received by the organization in addition there were no documents to show how the organization's percentage of the pot was calculated a majority of the expenses_incurred went to operate the gaming events the organization did contribute dollar_figure to another youth athletic organization which is exempt under sec_501 department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended name of taxpayer org ‘law internal_revenue_code sec_501 exempts from federal_income_tax civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the commen good and general welfare of the people in the community an organization is not operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure and recreation of its members internal_revenue_code sec_501 exempts social and recreational_clubs from federal_income_tax generally social clubs are membership organizations supported by dues fees charges or other funds paid_by their members taxpayers position the president has signed a form 6018-a agreeing to the proposed revocation a copy of the signed form 6018-a is attached to this form governments position the organization's primary activity during the examination year was gaming the organization's only source of revenue was derived from gaming events no athletic or sporting events were held during this period the internal_revenue_code and treasury regulations state that an organization cannot qualify for exemption under sec_501 if they are not operating exclusively as a social_welfare_organization gaming does not qualify as an activity promoting social welfare the organization is not organized and operated exclusively for social and recreational purposes org is not a membership_organization and it is not supported by member dues or assessments the organization does not meet the criteria for exemption under sec_501 of the internal_revenue_code conclusion the organization is not operating exclusively for social welfare purposes accordingly revocation of the organization's tax exempt status is proposed effective january 20xx based on the facts above the organization does not qualify for exemption under any other subsection of rc c form 886-a rev department of the treasury - internal_revenue_service page -2-
